DETAILED ACTION 
Claims 1, 4-5, 10-11, 13, 15, 17, 20, 26-28, 30-32, 34-35, 40-43, and 45, submitted on May 27, 2020, are pending in the application.  Claims 40-43 and 45 are withdrawn.  Claims 1, 4, 10, 13, 15, 17, 26-27, 30-31, and 34-35 are rejected for the reasons set forth below.  No claim is allowed, although claims 5, 11, 20, 28, and 32 would be allowable if rewritten in independent form.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
Applicant’s election with traverse of Group I, claims 1, 4-5, 10-11, 13, 15, 17, 20, 26-28, 30-32, and 34-35, drawn to a method for ablating Sertoli cells, a method for rescuing endogenous spermatogenesis, a method for treating infertility, a method of reconstructing spermatogenesis, in the reply filed on January 24, 2022 is acknowledged.  Applicant argues that “unity of invention is not lacking as the claimed methods provide a special technical feature and is patentable over the cited art” (see applicant’s Remarks, submitted January 24, 2022, at p. 3), but this is not persuasive inasmuch as at least one of the instant claims is rejectable over the prior art, as discussed below.  The requirement is still deemed proper and is therefore made FINAL.  Claims 40-43 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction requirement.  
Allowable Subject Matter 
Claims 5, 11, 20, 28, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Squires (US 2003/0099726 A1).  
Squires discloses a method comprising administering (para. 004) to a human male subject (para. 0050) a solution of benzalkonium chloride (para. 0031), for example, “0.02% to 0.3% benzalkonium chloride” (para. 0032), which is defined in applicant’s own specification (para. 0049 at pp. 8-9) as being an “effective amount” within the meaning of instant claim 1.  The reference to “ablating Sertoli cells” in the preamble of claim 1 does not implicate any specific difference from the method of the cited reference, so it has not been accorded patentable weight.  See MPEP1 2111.02.  The method of Squires otherwise meets all of the other limitations of claims, so “ablating Sertoli cells” is presumed to be inherent in the therapy of the cited refer-ence.  See MPEP 2112.  The examiner suggests that the limitations of claim 5, which is not included in this rejection, be incorporated into claim 1.  
Claims 10, 13, 15, 17, 26-27, 30-31, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinohara (Biol. Reprod. 2003;68(3):1064-71).  
Shinohara (cited in applicant’s IDS2) a method (p. 1065) in which “mice were treated with cadmium sulfate to remove endogenous Sertoli cells,” and afterwards a previously collected “donor cell suspension [was] injected into each recipient testis,” i.e., exogenous or xenogenic cells (see “Recipient Mice and Analysis” at p. 1065) within the meaning of claims 13 and 15 were transplanted.  An objective of this treatment is to correct fertility in males by restoration of spermatogenesis (p. 1064).  The clauses “wherein spermatogenesis of the spermatogonial stem cells (SSCs) of the subject is induced in the host” and “wherein spermatogenesis of the SSCs of the subject is induced in the host” at the end of claims 30-31 are not accorded patentable weight because they “simply expresses the intended result of [the] process step[s] positively recited.”  See MPEP 2111.04.  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue, (3) resolving the level of ordinary skill in the pertinent art, and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP 2141 et seq.  
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Shinohara as applied above, and further in view of Maymon (Fertil. Steril. 2004;81(5):1391-94).  
The disclosure of Shinohara is relied upon as set forth above.  The difference between the prior art and claim at issue is that Shinohara does not specifically disclosed treating infertility due to chemotherapy treatment for cancer.  Maymon, however, discloses (p. 1393) that “in cases of infertility following cancer chemotherapy, there is a primary cytotoxic effect of the drugs on both Sertoli cells and germ cells,” which results in “the impairment in spermatogenic progression, resulting in male factor infertility.”  Although no particular treatment for this infertility is disclosed in Maymon, it is nevertheless implicit that such persons are deserving of medical case, which would have motivated one of skill in the art to apply the therapy of Shinohara and thereby arrive at subject matter within the scope of instant claim 35.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]  
        2 See the Information Disclosure Statement (IDS) submitted on May 27, 2020.